DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim (2, 7, 9-11) of copending Application No. 17/153579. Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of the inflation lumen and first and second ports.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 2, 5, 8-10, 13, 20, 23, 24, 26 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goldfarb et al. (US 2008/0195041A1, “Goldfarb”).
Regarding claims 2 and 23, Goldfarb discloses a balloon dilation catheter including a handle (16; Fig. 5) having proximal and distal ends. A substantially rigid inner guide member (36; [0039]) is in the handle and includes proximal and distal portions, wherein the distal portion extends distally from the distal end of the handle. It is noted that everything has a degree of rigidity and the claim does not describe a standard for ascertaining the degree. The inner guide member includes a lumen (38; [0039]) extending from a proximal end of the inner guide member to a distal end of the inner guide member. A shaft (32) is mounted about the periphery of the inner guide member, wherein a portion of the inner guide member extends distally of a distal end of the shaft. A support member (30) defines a tube disposed about a periphery of a first section of the shaft that is adjacent to the handle [0033, 0036, 0037, 0039]. A second section of the shaft extends distally from a distal end of the support member. An inflatable balloon (14; [0039]) is disposed about the inner guide member. The handle includes a first port (20) at the proximal end of the handle, wherein the first port is a luer connector. The lumen of the inner guide member extends from the distal end of the inner guide member to the first port at the proximal end of the handle [0039]. The first port is coupled to the lumen by a sealed interface such that the first port and lumen are capable of aspirating fluid or delivering fluid [0039]. The handle includes a second port (22) at the proximal end of the handle having a lumen (34) that is in fluid communication with the inflatable balloon [0041]. The center axis of the first port is coaxial with the longitudinal axis of the proximal portion of the inner guide member in the handle. The center axis of the second port is transverse to the longitudinal axis of the proximal portion of the inner guide member in the handle (Fig. 5). An inflatable lumen (34) extends from the second port of the handle to the inflatable balloon [0041].
Regarding claim 5, Goldfarb discloses that at least a portion of the inner guide member extends distally of the inflatable balloon [0039].
Regarding claim 8, Goldfarb discloses that the inflatable balloon has an inflated cylindrical shape (Fig. 5).
Regarding claims 9 and 10, Goldfarb discloses that the balloon has a diameter between about 5mm and 7mm [0042] when the inflatable balloon is inflated. The balloon has a length of about 10mm to about 25mm [0042]. The balloon is capable of withstanding an inflation pressure between about 6 atmospheres and about 20 atmospheres [0042.
Regarding claim 13, Goldfarb discloses that the inner guide member has a length defined between the distal and proximal ends of about 7 inches to about 11 inches (20cm; [0046]) which is within the claimed range.
Regarding claim 20, Goldfarb discloses that the inflatable balloon is coupled to the shaft [0039].
Regarding claims 24 and 31, Goldfarb discloses the balloon dilation catheter as discussed above in claim 2. Goldfarb further discloses advancing the inner guide member to a target location in a drainage pathway of a sinus cavity via a nasal passageway (Fig. 8-9; [0066-0068]). After advancing, the balloon is inflated to dilate the drainage pathway of the sinus cavity [0069] while the gripping the handle [0046, 0047].
Regarding claim 26, Goldfarb discloses that while advancing the inner guide member to the target location, an endoscope is used to view or track the advancement, thus location, of the inner guide member [0082].
Claim Rejections - 35 USC § 103

 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Chang et al. (US 2006/0004323A1, “Chang”).
Regarding claims 3 and 25, Goldfarb does not disclose that the inner guide member is curved. Chang teaches a guide device (628) that includes a straight segment distal of a curved portion (Fig. 6G). Chang further teaches bending the inner guide member to change a shape of the distal portion prior to use to enable the devices to be used for several different anatomical regions of the same patient.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the distal portion of the inner guide member of Goldfarb with a straight segment distal of a curved portion, as taught by Chang, to provide means to be introduced into the location of interest [0142].
Claim(s) 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Chang, as applied to claim 3 above, and further in view of Ressemann et al. (US 2007/0250105A1, “Ressemann”).
Regarding claim 4, Goldfarb does not disclose that the inner guide member curved portion has a radius of curvature of about 0.25 inches to about 1.50 inches. 
Ressemann teaches a catheter shaft that includes a radius of curvature of 1 cm (0.39 inches) which is within the claimed range [0104]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the distal portion of the inner guide member of Goldfarb with a curved portion having a radius of curvature, as taught by Ressemann, to provide a gradual sweeping tube to avoid forcing negotiation of a tight bend.
Regarding claim 14, Goldfarb does not disclose that the length of the inner guide is about 11 inches. 
Ressemann teaches an inner guide member (12) having a length from about 10 to 30cm (11.8 inches) It is noted the term “about” is defined as reasonably close. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the inner guide member of Goldfarb with a length of about 11 inches, as taught by Ressemann, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v TEC Syst., Inc. 725 F.2d 1338, 220 USPQ777(Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goldfarb would not operate differently with the claimed diameter. Further the applicant places no criticality on the range claimed, indicating simply the length may be “about” 11 inches.
Claim(s) 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Makower (US 2005/0245906A1, “Makower”).
Regarding claims 6 and 7, Goldfarb does not disclose that the inner guide member is curved. Makower teaches a catheter that may be malleable, deflectable and/or have an appropriately shaped body and tip thus capable of being shaped with an angle of 0 degrees to 120 degrees relative to the proximal portion of the inner guide member [0080]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the distal portion of the inner guide member of Goldfarb with a malleable and/or curved portion, as taught by Makower, to provide means to be introduced into the location of interest such as the ostia or sinus [0080].
Claim(s) 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Ciaglia et al. (US 5,653,230, “Ciaglia”) in view of Mathis et al. (US 2010/0070050A1, “Mathis”).
Regarding claims 11 and 12, Goldfarb discloses that the distal portion of the inner guide member is flexible [0039] but does not disclose that the distal portion of the inner guide member includes an atraumatic tip.
Ciaglia teaches a balloon catheter having an atraumatic tip including a distal portion that tapers gradually to a narrowed distal tip (Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the inner guide member of Goldfarb with gradually tapered distal tip, as taught by Ciaglia, to provide an atraumatic tip that includes means through which a guidewire or fluid may be disposed.
Ciaglia is silent about the diameter of the atraumatic tip. Mathis teaches an atraumatic tip having an outer diameter between about 1mm and about 3mm or an outer diameter of about 0.60 inches (1.5mm; [0209]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the atraumatic tip of the inner guide member of Goldfarb and Ciaglia with an outer diameter about 0.060 inches, as taught by Ciaglia, for the predictable result of providing an atraumatic tip to prevent damage while maneuvering to the procedure site.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Muni et al. (US 2011/0112512A1, “Muni”).
Regarding claim 15, Goldfarb does not disclose that the shaft has an outer diameter of about 0.070 inches to about 0.100 inches. Muni teaches an outer tube (56) or shaft that includes an outer diameter of 0.134 inches. It is noted the term “about” is defined as reasonably close. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the shaft of Goldfarb to have an outer diameter between about 0.070 inches to about 0.100 inches, as taught by Muni, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v TEC Syst., Inc. 725 F.2d 1338, 220 USPQ777(Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goldfarb would not operate differently with the claimed diameter. Further the applicant places no criticality on the range claimed, indicating simply the diameter may be “about” 0.070 inches to “about” 0.100 inches. 
Claim(s) 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Chang et al. (US 2006/0004323A1).
Regarding claims 16-18, Goldfarb discloses that the balloon is capable of dilating at least one anatomic structure selected from a sinus cavity, a drainage pathway of the sinus cavity, an ostium of the sinus cavity and wherein the sinus cavity is a maxillary sinus cavity, a frontal sinus cavity, an ethmoid sinus or a sphenoid sinus cavity [0042]. Goldfarb does not disclose a means for determining a location of the distal end of the inner guide member that is a sensor. 
Chang et al. teaches a catheter having a tracking element in the form of an electromagnetic sensor on inner guide member (618) that is capable of providing means for determining the location of the distal end of the inner guide member [0140]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the inner guide member of Goldfarb with a light-fiber, as taught by Chang et al., to provide means to light the anatomical structure that is viewed. With this modification, the sensor is capable of communicating a signal to an image guided surgery (IGS) system that can superimpose an image of the distal portion of the inner guide member on an image of an anatomy of a patient. Based on the electromagnetic field, the sensor is capable of generating a signal that is indicative of a six-dimensional position and orientation of a distal-most tip of the balloon dilation catheter. It is noted that the image guided surgery system and the signal indicative of a six-dimensional position and orientation is not positively claimed.
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Glynn et al. (US 5,415,634, “Glynn”).
Regarding claim 19, Goldfarb discloses that the inflation lumen is between the outer surface of the inner guide member and the shaft but does not disclose that inflation lumen is helically wrapped around the inner guide member in the handle. Glynn teaches a helically wrapped inflation lumen (56; C6,L55-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have helically wrapped the inflation lumen about the inner guide member of Goldfarb, as taught by Glynn, to provide a more symmetrical structure by the helical disposition of the inflation lumen such that incidences of catheter whip are minimized (C6,L55-65).
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Flanagan (US 2008/0077173A1).
Regarding claim 21, Goldfarb does not disclose that the support member is coupled to the shaft by a weld or a bond.
Flanagan teaches a catheter assembly that includes a support member engaged to a catheter shaft or another component of a catheter assembly by a weld [0024]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have coupled the shaft of Goldfarb to the support member with a weld, as taught by Flanagan, to provide means to maintain the spacing therebetween.
Claim(s) 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Houser et al. (US 2003/0120208A1, “Houser”).
Regarding claim 22, Goldfarb does not disclose that the inner guide member is a hypotube formed of stainless steel. Houser teaches a balloon catheter (12) that includes a shaft that is reinforced by multiple tubing layers that may include suitable reinforcing components in the form of a hypotube [0098]. The suitable materials of the reinforcing include stainless steel. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the inner guide member of Goldfarb of a hypotube, as taught by Houser, to provide improved pushability.
Claim(s) 27 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Penner (US 2008/0312712A1) in view of Dumoulin et al. (US 5,271,400).
Regarding claims 27 and 28, Goldfarb discloses an endoscope used to view or track the advancement, thus location, of the inner guide member [0082]. However, Goldfarb does not expressly disclose superimposing a computed tomography image of the distal end of the inner guide member on an image of an anatomic structure. Penner teaches that endoscopy and computed tomography are both imaging techniques used to assist guiding a delivery device [0173]. Dumoulin teaches superimposing images obtained with medical imaging systems, i.e. computed tomography (C3, L60-67; C4, L1-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the method of Goldfarb with superimposing an image of the distal end of the inner guide member on a computed tomography scan of the patient, as taught by Penner and Dumoulin, to provide means of three dimensional assessments during a procedure.
Claim(s) 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb in view of Makower et al. (US 2006/0063973A1).
Regarding claims 29 and 30, Goldfarb does not disclose aspirating or delivering fluid via the lumen of the inner guide member. Makower et al. teaches a method including a balloon catheter positioned in the opening of a paranasal sinus and used to dilate the opening. The cavity of the paranasal sinus is suctioned or irrigated by passing fluid or negative pressure through the lumen [0255]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the method of Goldfarb with aspirating and delivering fluid through the lumen of the inner guide member, as taught by Makower et al., to provide means for passing lavage or clearing debris.

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Becker (US 2007/0073269A1) discloses a balloon catheter having a curved distal portion and Garrison et al. (US 2005/0059931A1) discloses a balloon catheter having concentric tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771